AMENDED ORDER
McAYOY, Chief Judge.
On October 8, 1994, this Court issued a Memorandum-Decision & Order denying summary judgement to Citgo Petroleum Corporation (“Citgo”), Atlantic Richfield Company (“ARCO”), and AlliedSignal Corporation. 158 F.R.D. 16. However, the denial applied only as to those parties who filed opposition papers to the pending motions. The motions were granted as to any and all parties who chose not to oppose the motions. This determination was made under the assumption that the non-opposing parties were conceding on the merits — a majority of these parties notified the Court in writing that the motions were not being opposed by them. Now, the Court is in receipt of letters sent by the non-opposing parties which tend to indicate that they were not in fact conceding on the merits.
Although failure to file opposition papers to pending motions must be viewed unfavorably, the Court, nevertheless, determines that since material issues of fact did in fact *370exist as to the involvement of Citgo and ARCO to the York Oil Site, material issues of fact must be found to exist as to all parties, including the non-opposing parties. Accordingly, the summary judgment motions made by Citgo and ARCO must be denied in its entirety as to all parties. This determination applies with equal force to AliedSignal’s motion for summary judgment. This is because AlliedSignal’s motion was also denied partly on the fact that there were material issues of fact as to its involvement with the York Oil Site.1 Thus, in sum, the summary judgment motions brought forth by Citgo, ARCO and AlliedSignal are denied in their entirety as to all parties, including those who did not file opposition papers.
Accordingly, it is hereby ORDERED, that this Amended Order supersede the Court’s prior October 8, 1994 Order with respect to the motions filed by Citgo, ARCO and Allied-Signal. The motion filed by Bethlehem Steel, however, will not be disturbed.
IT IS SO ORDERED.

. There were two reasons why summary judgment was denied as to AlliedSignal. First, there were material issues of fact as to MliedSignal's involvement with the York Oil Site. Second, the opposing parties did not have enough time for discovery on the petroleum exclusion question.